AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                         Brian Joint,
                          Plaintiff
                             v.                                     )       Civil Action No.        4:18-cv-00088-TLW
                                                                    )
                                                                    )
                                                                    )
  DSS State Attorney Gamble Anderson; Darlington                    )
    County Detention Center; Patricia Gattison,
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Brian Joint, shall take nothing of the defendants, DSS State Attorney Gamble Anderson, Darlington
County Detention Center and Patricia Gattison, and this action is dismissed without prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Terry L. Wooten, Senior United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the complaint.

Date: April 16, 2019                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
